Case 2:19-cv-14465-SDW-LDW Document 40-1 Filed 04/21/21 Page 1 of 2 PageID: 1928




Julie Warshaw, Esq. Bar ID. 027931993
266 King George Road, Suite C2
Warren, New Jersey 07059
Jamie Epstein, Esq. - Bar ID. 008081990
17 Fleetwood Drive
Hamilton, New Jersey 08690
Attorneys for: Plaintiffs

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
 F.H., et al.,                           Civil Action No. 19-14465 (SDW)
                             Plaintiffs, (LDW)
v.

WEST MORRIS REGIONAL HIGH
SCHOOL BOARD OF EDUCATION
and NEW JERSEY DEPARTMENT
OF EDUCATION and its
COMMISSIONER, ANGELICA
ALLEN-MCMILLAN (in her official
and individual capacity)
                         Defendants                  CERTIFICATION



      I, Jamie Epstein, Esquire, as an Officer of the Court, declares and states:

      1.     On 12/8/20, this Court entered a Order [37] remanding this matter to ALJ

Betencourt as mandated in this Court's 12/8/20 Opinion [36].

      2.     On 12/9/20, Plaintiffs filed a Notice of Remand Letter [38] with ALJ

Betancourt c/o the New Jersey Office of Administrative Law attaching this Court's Order

[37] and Opinion [36].

      3.     On 12/14/20, Plaintiffs filed a cover letter with a copy of the New Jersey

Department of Education's administrative record with ALJ Betancourt c/o the New
Case 2:19-cv-14465-SDW-LDW Document 40-1 Filed 04/21/21 Page 2 of 2 PageID: 1929


Jersey Office of Administrative Law. (APX 1)

      4.     On 4/7/21, Plaintiffs wrote ALJ Betancourt and reminded him his

compliance with this Court's mandate was overdue [39-2].

       5.     ALJ Betancourt did not respond.

       6.     On 4/12/21, Plaintiffs submitted a letter [39-1] noticing Defendant, NEW

JERSEY DEPARTMENT OF EDUCATION COMMISSIONER, ANGELICA ALLEN-

MCMILLAN that her compliance with this Court's mandate was overdue (attaching said

4/7/21 Letter to ALJ Betancourt).

       7.     COMMISSIONER, ANGELICA ALLEN-MCMILLAN did not respond.

      I declare on this 21st day of April, 2021, under penalty of perjury, under the laws of the

United States of America that the foregoing is true and correct.




                                  JAMIE EPSTEIN
